     5:20-cv-02908-BHH        Date Filed 04/16/21    Entry Number 58      Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF SOUTH CAROLINA


Richard K Trader, #292425,       )
                                 )
                  Plaintiff,     )
                                 )               Civil Action No. 5:20-2908-BHH
v.                               )
                                 )                              ORDER
Nurse Sherman, Mrs. Wallace, and )
Brian Sterling,                  )
                                 )
                                 )
                  Defendants.    )
________________________________)

       This matter is before the Court upon Plaintiff Richard K Trader’s (“Plaintiff”) pro se

complaint filed pursuant to 42 U.S.C. § 1983. In accordance with 28 U.S.C. § 636(b)(1)(B)

and Local Civil Rule 73.02(B)(2)(d) (D.S.C.), the matter was referred to a United States

Magistrate Judge for initial review.

       On March 17, 2021, Magistrate Judge Kaymani D. West filed a Report and

Recommendation (“Report”) outlining the issues and recommending that the Court dismiss

this case with prejudice pursuant to Rule 41(b) of the Federal Rules of Civil Procedure

based on Plaintiff’s failures to respond to Defendants’ motion for summary judgment, to

prosecute, and to otherwise comply with the Court’s orders. Attached to the Report was

a notice advising the parties of the right to file written objections to the Report within

fourteen days of being served with a copy. To date, no objections have been filed.

       The Magistrate Judge makes only a recommendation to the Court.                   The

recommendation has no presumptive weight, and the responsibility to make a final

determination remains with the Court. Mathews v. Weber, 423 U.S. 261 (1976). The Court

is charged with making a de novo determination only of those portions of the Report to
      5:20-cv-02908-BHH        Date Filed 04/16/21      Entry Number 58       Page 2 of 2




which specific objections are made, and the Court may accept, reject, or modify, in whole

or in part, the recommendation of the Magistrate Judge, or recommit the matter to the

Magistrate Judge with instructions. 28 U.S.C. § 636(b)(1). In the absence of specific

objections, the Court reviews the matter only for clear error. See Diamond v. Colonial Life

& Accident Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (stating that “in the absence of a

timely filed objection, a district court need not conduct a de novo review, but instead must

‘only satisfy itself that there is no clear error on the face of the record in order to accept the

recommendation.’”) (quoting Fed. R. Civ. P. 72 advisory committee’s note).

       Here, because no objections were filed, the Court has reviewed the record, the

applicable law, and the findings and recommendations of the Magistrate Judge for clear

error. After review, the Court finds no clear error and agrees with the Magistrate Judge’s

findings and recommendations.

       Accordingly, the Court adopts and incorporates the Magistrate Judge’s Report (ECF

No. 55) and hereby dismisses this action with prejudice pursuant to Rule 41(b) of the

Federal Rules of Civil Procedure based on Plaintiff’s failure to prosecute.

       IT IS SO ORDERED.

                                                    /s/Bruce H. Hendricks
                                                    The Honorable Bruce Howe Hendricks
                                                    United States District Judge

April 16, 2021
Charleston, South Carolina




                                                2
